UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                Criminal No. 09-0253 (PLF)
                                    )
IYASU BAZEZEW (5),                  )
BIRHANU GEBREGZIABHER (8),          )
TURA BURKA GEMEDA (10),             )
SALAHADIN A. HAGOS (12),            )
BAHIRU G. HAILEGEBREAL (13),        )
OMAR H. HASSEN (15),                )
OMAR M. HUSSEN (18),                )
ABUDAWOD ALI HUSSIEN (19),          )
FEYSAL JEMAL MOHAMED (24),          )
ETANA ENGEDA SHUREMU (26),          )
YONAS TADESSE (28),                 )
ESMAEL ABDULBASIT TAHIR (29),       )
ZELALEM A. TAREKEJN (30),           )
FASIL REGASSA WAKJIRA (32),         )
ASHENAFI TESFAYE WORKU (35),        )
and AMEZENE A. ZEWDIE (37),         )
                                    )
      Defendants.                   )
____________________________________)


                                    OPINION AND ORDER

               The Superseding Indictment filed in this case on March 8, 2011 charges 21

individuals with one count of conspiracy to commit bribery in violation of 18 U.S.C. § 371, and

one count each of payment of a bribe to a public official in violation of 18 U.S.C. § 201(b)(1)(A).

Each of the defendants is charged with paying a bribe to the Chairperson of the District of

Columbia Taxicab Commission and of conspiring with others to give cash to him in return for

his agreement to issue taxicab operator licenses to them. A number of the 21 defendants
(in earlier iterations of the indictment, there were 37 defendants) have pled guilty to

misdemeanor offenses and Suraphel Ayalew to a felony since the return of the Superseding

Indictment on March 8, 2011.1 The Court heard oral argument on numerous motions filed by

counsel for the remaining 16 defendants during the entire day of May 6, 2011.

               After a day of arguments, the most troubling questions for the Court are

(1) whether to sever some of the defendants from others and how to divide them up for purposes

of trial; and (2) whether to make a preliminary determination prior to trial of whether there is

proof of a conspiracy involving these defendants and to decide on the admissibility of proffered

co-conspirator statements.2 The resolution of these two troubling issues would be easier for the

Court if it (and the defendants) had more information before reaching its decisions; such

information might be made available through various procedural mechanisms discussed in this

Opinion.


                                     A. Rule 14(b) Statements

               No one argues that these 16 defendants were not properly joined together in the

Superseding Indictment under Rule 8(b) of the Federal Rules of Criminal Procedure. Rather, the

argument is that some of them should be severed under Rule 14(a) of the Rules, which provides

that if joinder of defendants in an indictment “appears to prejudice a defendant . . . , the court


       1
              There were originally 37 defendants indicted in this case; as of this writing,
21 have pled guilty.
       2
               Eleven or twelve of the remaining 16 defendants seek a severance from the others.
Defendants Birhanu Gebregziabher, Omar H. Hassen, Omar M. Hussen, Feysal Jemal Mohamed,
and Etana Engeda Shuremu announced through their counsel at the hearing that they do not join
the motions for severance. The Court is not certain whether defendant Zelalem A. Tarekejn joins
the motions for severance or opts out of those motions.

                                                  2
may . . . sever the defendants’ trials.” FED . R. CRIM . P. 14(a). The Supreme Court has said that a

court should grant a severance under Rule 14(a) “only if there is a serious risk that a joint trial

would compromise a specific trial right of one of the defendants, or prevent the jury from making

a reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993).

The Court went on to say:

               For example, evidence of a codefendant’s wrongdoing in some
               circumstances erroneously could lead a jury to conclude that a
               defendant was guilty. When many defendants are tried together in
               a complex case and they have markedly different degrees of
               culpability, this risk of prejudice is heightened. See Kotteakos v.
               United States, 328 U.S. 750, 774-775, 66 S. Ct. 1239, 1252-1253,
               90 L. Ed. 1557 (1946). Evidence that is probative of a defendant’s
               guilt but technically admissible only against a codefendant also
               might present a risk of prejudice. See Bruton v. United States,
               391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968).

Zafiro v. United States, 506 U.S. at 539. Defendants invoke both the Kotteakos and Bruton

examples discussed by the Supreme Court in Zafiro.

               In this case, the primary argument defendants make in favor of severance is this:

(1) There is no evidence that any of the alleged co-conspirators knew any of the other alleged

co-conspirators before they appeared at the Chairperson’s office to complete applications and

provide fingerprints on September 11, 18, or 20, 2009, respectively; (2) there is no evidence that

any of the alleged co-conspirators knew the Chairperson prior to that day, which is problematic

because (3) the alleged conspiracy began on September 3, 2009, the date Yitbarek Syume and

Suraphel Ayalew met with the Chairperson unbeknownst to these defendants; (4) most of the

alleged co-conspirators did not know and had not had any contact with the primary architects of

the conspiracy, Mr. Syume and Mr. Ayalew, before September 11, 18, or 20; (4) the sealed

envelope containing cash that each defendant handed to the Chairperson that day was provided to

                                                  3
him by Mr. Syume or Mr. Ayalew just before each met with the Chairperson; (5) with such weak

evidence against them, there would be a prejudicial spillover or transference of guilt if the

moving defendants were tried together with those defendants who gave confessions or made

post-arrest statements; and (6) it would be difficult for the jury to compartmentalize the evidence

introduced against each individual defendant, particularly if such post-arrest statements

implicated defendants other than the declarants but even, in the circumstances of this case, if they

did not.3

               Before deciding the question of severance under Rule 14(a), the Court will invoke

its prerogative under Rule 14(b) of the Federal Rules of Criminal Procedure, which provides:

“Before ruling on a defendant’s motion to sever, the court may order an attorney for the

government to deliver to the court for in camera inspection any defendant’s statement that the

government intends to use as evidence.” FED . R. CRIM . P. 14(b). The purpose of Rule 14(b) is to

“address the problem of a co-defendant in a joint trial who made a pretrial incriminating

statement.” 1A CHARLES ALAN WRIGHT & ANDREW D. LEIPOLD , FEDERAL PRACTICE &

PROCEDURE § 220 at 566 (2008). As the Advisory Committee Notes explain:

               A defendant may be prejudiced by the admission in evidence
               against a co-defendant of a statement or confession made by that
               co-defendant. This prejudice cannot be dispelled by
               cross-examination if the co-defendant does not take the stand.
               Limiting instructions to the jury may not in fact erase the prejudice.




        3
                In addition to this primary argument for severance, the defendants also argue that
there were in fact multiple conspiracies in this case rather than a single conspiracy as alleged in
the Superseding Indictment and that the discovery to date shows a variance, perhaps a fatal
variance, between the actual facts and those alleged in the Indictment. Some defendants make
the additional argument that severance is required because of alleged entrapment or derivative
entrapment.

                                                 4
ADVISORY COMMITTEE NOTES ON 1966 AMENDMENT TO FED . R. CRIM . P. 14. Accordingly, Rule

14(b) “provide[s] a procedure whereby the issue of possible prejudice can be resolved on the

motion for severance.” Id.

               During the hearing, the government suggested that Rule 14(b) applies only to a

defendant’s post-arrest statements. The plain language of the Rule, however, provides no such

limitation. Although a post-arrest statement may be especially relevant to a motion to sever as a

source of prejudice as well as a potential constitutional violation, see Bruton v. United States,

391 U.S. 123 (1968), the Court, in analyzing a motion under Rule 14, is entitled to review not

only such post-arrest statements but rather “any defendant’s statement that the government

intends to use as evidence.” FED . R. CRIM . P. 14(b); see also 1A CHARLES ALAN WRIGHT

& ANDREW D. LEIPOLD , FEDERAL PRACTICE & PROCEDURE § 220 at 566 (2008) (Rule 14(b)

addresses the problem of “a pretrial incriminating statement” by a co-defendant).

               In the government’s post-hearing filing, it argues that Rule 14(b) does not require

the disclosure of co-conspirator statements — which presumably includes any statements that

may have been made by the remaining co-defendants, the 21 co-defendants who have already

pled guilty, and unindicted co-conspirators — because the prejudice that motivated the Advisory

Committee is not implicated when co-conspirator statements will be admitted under Rule

801(d)(2)(E) of the Federal Rules of Evidence. See Government’s Submission Regarding Scope

of FED . R. CRIM . P. 14(b) at 1-2, May 9, 2011 [Dkt. No. 633]. The Court disagrees with respect

to present and former co-defendants. The government may not exclude from the Court’s

inspection under Rule 14(b) a defendant’s statement simply because the government believes that

such statement qualifies as an admissible co-conspirator statement. The problem with the


                                                  5
government’s argument is that it assumes that the Court ultimately will agree at trial that certain

statements attributed to co-defendants are co-conspirator statements that are not hearsay under

the Federal Rules of Evidence and therefore are admissible.

               The Court will order the government to deliver for inspection “any defendant’s

statement that the government intends to use as evidence” at trial, FED . R. CRIM . P. 14(b) —

regardless of when and under what circumstances such statement was made, regardless of

whether the defendant has already pled guilty, and regardless of whether the government believes

such statement will be admissible under Rule 801(d)(2)(E) of the Federal Rules of Evidence.4

Unless the government proffers a good reason not to do so, it also shall provide the statements to

defendants’ counsel.5


                                 B. Rule 801(d)(2)(E) Statements

               The defendants have also moved for disclosure of all co-conspirator statements.

Specifically, they ask for all “statements, by whomever made, which the government will seek to

attribute to [any] defendant, including but not limited to, statements by co-defendants or alleged

co-conspirators, adoptive admissions or any other vicarious utterance” which may be attributed

to any defendant under Rule 801(d)(2)(E) of the Federal Rules of Evidence. See Defendant’s




       4
                With respect to unindicted co-conspirators, for the reasons addressed elsewhere in
this Opinion, the Court will direct the government to produce all co-conspirator statements that it
intends to use as evidence at trial. See infra Part B.
       5
                Defendant Fasil Wakjira has argued that the Court also should require the
government to submit for in camera inspection any videotapes that the government intends to use
as evidence. See Memorandum of Law at 13, May 5, 2009 [Dkt. No. 634]. The Court does not
find it necessary to review such videotapes in order to resolve the motions to sever. Thus, the
Court will not order the government to produce such videotapes for in camera inspection.

                                                 6
Motion for Disclosure at 1, Jan. 21, 2011 [Dkt. No. 522].6 These statements, the defendants

submit, also must be analyzed under Bruton v. United States, 391 U.S. 123 (1968). Finally, the

defendants seek a pretrial hearing and preliminary pretrial determination by the Court on the

admissibility of these statements by determining whether (1) a conspiracy even existed; (2) each

of these defendants joined the conspiracy; (3) the co-conspirator who made the proffered

statement and the defendant against whom the statement is offered were members of the same

conspiracy; and (4) the statements were made in furtherance of the conspiracy.

               In order to rule that a co-conspirator statement is admissible under Rule

801(d)(2)(E) of the Federal Rules of Evidence, the Court must find by a preponderance of the

evidence that a conspiracy existed; that the defendant and the declarant were members of the

same conspiracy; and that the statement in question was “‘made in furtherance of the common

goal’” of the conspiracy. United States v. Loza, Criminal No. 09-0226, 2011 WL 340290, at *2

(D.D.C. Feb. 4, 2011) (quoting United States v. Gewin, 471 F.3d 197, 201 (D.C. Cir. 2006)).

Any finding by the Court that the requirements of Rule 801(d)(2)(E) have been met must be

based at least in part on some independent evidence of the conspiracy, that is, on evidence other

than the statements whose admissibility is in question. Id. In Loza, this Court noted that the

court of appeals has suggested that “the better practice” is for the trial court to determine the

admissibility of such statements before the statements are presented to the jury, but that it is

impractical in many cases for a court to do so. See id. at *3 (citing United States v. Jackson,

627 F.2d 1198, 1218 (D.C. Cir. 1980)). The trial court therefore has “considerable discretion” to


       6
                Rule 801(d)(2)(E) of the Federal Rules of Evidence provides that a statement is
not hearsay if it is offered against a party and is “a statement by a coconspirator of a party during
the course and in furtherance of the conspiracy.” FED . R. EVID . 801(d)(2)(E).

                                                  7
proceed to trial and to admit particular statements, as they are offered, “subject to connection,” a

common practice used frequently to avoid mini-trials of the evidence in advance of the actual

trial. Id. (internal citations and quotations omitted). Under this procedure, the trial court defers

determinations regarding the admissibility of co-conspirator statements until the close of the

government’s case at trial. See id.

               In view of the assertions made by the defendants in their motions and at the

hearing, this may be one of those unusual cases where it would be prudent to follow the “better

practice” of deciding before trial whether a conspiracy existed, whether these defendants were a

part of it, and thus whether the proffered statements allegedly made in furtherance of the

conspiracy should be admitted in evidence. Because such a pretrial determination of conspiracy

and the admissibility of the alleged co-conspirator statements may be time-consuming, the Court

will first direct the government promptly to produce to the Court and to the defendants all such

co-conspirator statements that it intends to use as evidence at trial.7 Only after reviewing these

statements will the Court be able to determine whether it is necessary or appropriate to conduct

what will undoubtedly be a lengthy pretrial hearing or, possibly, to employ some other

recognized pretrial procedure.8


       7
               It also will be easier to decide the Bruton motion to exclude any out-of-court
statements made by co-defendants after these statements and the post-arrest statements of certain
defendants are disclosed and reviewed. As the lawyer for one of the defendants put it at oral
argument: “The Bruton problem may be embedded in the co-conspirator statements.”
       8
               The Seventh Circuit has endorsed a pretrial procedure known as a “Santiago
proffer,” whereby the government is required to file a written proffer setting forth its basis for the
admissibility of any co-conspirator statements that the government intends to introduce at trial.
See United States v. Alviar, 573 F.3d 526, 540 (7th Cir. 2009); United States v. Rodriguez,
975 F.2d 404, 406 (7th Cir. 1992); see generally United States v. Santiago, 582 F.2d 1128 (7th
Cir. 1978), overruled on other grounds by Bourjaily v. United States, 483 U.S. 171 (1987). The
Seventh Circuit has described this procedure as “an efficient method of making the preliminary
[Rule] 801(d)(2)(E) determination.” United States v. Rodriguez, 975 F.2d at 406.

                                                  8
                                      C. Discovery Motions

               Much of the motions hearing on May 6, 2011 was devoted to various discovery

motions filed by the defendants, including discovery with respect to such categories as

photographic identifications and identification procedures, various folders and records of

Mr. Syume, various documents and records relating to conversations between Mr. Syume and the

Chairperson of the Taxicab Commission, recordings made by the Chairperson during the

investigation, instructions given by the FBI to the Chairperson, affidavits and returns relating to

search warrants and Title III wiretaps, records of the Taxicab Commission, records of the

University of the District of Columbia, transcripts of audio recordings, rough notes of FBI agents

who interviewed Mr. Syume, Mr. Ayalew and those defendants who made post-arrest statements,

the immigration status of all government witnesses, and matters relating to the bias, credibility

and prior or subsequent misconduct or other bad acts of Mr. Syume and Mr. Ayalew. Some of

these requests were made under Rule 16 of the Federal Rules of Criminal Procedure, some under

Brady v. Maryland, 373 U.S. 83 (1963), some under Giglio v. United States, 405 U.S. 150

(1972), and some (prematurely) under the Jencks Act, 18 U.S.C. § 3500.

               During the course of the hearing, the government asserted that it already had

complied with many of the requests made by the defendants and represented that it fully intended

to comply with others. For this reason, it would be premature and perhaps ultimately

unnecessary for the Court to rule on all of these discovery requests now, when the points of

disagreement between the parties seem to be narrowing. It therefore was agreed that the

government would file a statement indicating what it had already done to comply with the

various requests, what it would do to comply and by what dates, and what requests of the

defendants it still opposes. Thereafter, the Court will rule on the pending discovery requests.

                                                 9
                                        D. Bill of Particulars

                Finally, the defendants ask the Court to direct the government to file a bill of

particulars under Rule 7(f) of the Federal Rules of Criminal Procedure, in order to enable the

defendants to better understand the substance of the charges against them and to prepare their

defenses against these charges. They also suggest that it would be important to have the

information they seek by way of a bill of particulars in order to demonstrate that the alleged

co-conspirator statements should not be admitted because either there was no conspiracy or no

conspiracy in which they were involved.9

                Under Rule 7(f) of the Federal Rules of Criminal Procedure, it is within the

discretion of the trial court to determine whether a bill of particulars should be provided, and the

court should grant a motion for a bill of particulars to the extent it believes it is necessary to

allow the defendants to adequately prepare for and avoid surprise at trial. See United States v.

Anderson, 441 F. Supp. 2d 15, 19 (D.D.C. 2006). A bill of particulars properly includes

clarification of the indictment if necessary, but a bill of particulars is not a discovery device or a

tool for allowing the defense to preview the government’s theories or the government’s evidence.

See id.; United States v. Ramirez, 54 F. Supp. 2d 25, 29 (D.D.C. 1999). In other words, the

purpose of a bill of particulars is to “inform the defendant of the substantive facts of the charges

against him, but not to discover the evidentiary basis for the charges. The defendant is not

entitled to know all the evidence the government will use against him at trial[,]” but he must be

“adequately informed” of those charges so that he may prepare a defense for trial. United States


        9
                It also was suggested during the hearing that a bill of particulars was required so
that defense counsel could determine questions relating to issues of multiplicity, duplicity, and
fatal variance, so they could then decide whether to move to dismiss the Superseding Indictment.

                                                  10
v. Griffith, 362 F. Supp. 2d 1263, 1277 (D. Kan. 2005) (internal footnotes omitted). With respect

to the charge of conspiracy, the general rule is that the defendant is not entitled to obtain

“detailed information about the conspiracy in a bill of particulars.” United States v. Diaz,

303 F. Supp. 2d 84, 89 (D. Conn. 2004); see also United States v. Murgas, 967 F. Supp. 695, 702

(N.D.N.Y. 1997). Finally, it is not sufficient for the government to respond to a motion for a bill

of particulars by pointing to the voluminous discovery already provided or by relying on a

governmental open file policy. United States v. Anderson, 441 F. Supp. 2d at 19 (citing United

States v. Trie, 21 F. Supp. 2d 7, 21 n.12 (D.D.C. 1998)).

               With these principles in mind, the Court concludes that the defendants are entitled

to a bill of particulars providing some but not most of the information they seek. For example,

they are not entitled to know exactly how government law enforcement officials determined that

each defendant was involved in the conspiracy; the exact date, time, and place when the

conspiracy began; the conduct of all co-conspirators in furtherance of the conspiracy that was

known to each individual defendant; the names, addresses, and telephone numbers of all persons

having information or knowledge of each defendant’s involvement in the conspiracy; the identity

of all persons known by the government to have participated in each alleged overt act; or a

description of the nature of all acts or statements that each defendant allegedly engaged in or

uttered in support of or in furtherance of the conspiracy.

               On the other hand, Count One of the Superseding Indictment (the conspiracy

count) provides very little information and not nearly enough to allow the defendants to prepare

for trial or to avoid surprise at trial. It charges that while the conspiracy began on September 3,

2009, none of the 16 remaining defendants took an overt act in furtherance of the conspiracy


                                                  11
until, in the case of some, September 11, 2009; in the case of others, September 18, 2009; and in

the case of still others, September 20, 2009. Indeed, the Indictment alleges only a single overt act

by each of these 16 defendants — namely, that each met with the Chairperson of the Taxicab

Commission and paid cash to him for a taxicab operator license on a specific date. There is no

suggestion in the Indictment that any of the 16 defendants did anything either before or after that

one act on that specific date to join the conspiracy or to further its goals. For these reasons, it

seems to the Court that the defendants will not be able to adequately prepare for trial or avoid

surprise at trial if they are not provided a bill of particulars that provides at least the following:

(1) a description of any overt act taken by each of the 16 remaining defendants prior to

September 11, September 18, or September 20, 2009, respectively; (2) the identities of all

persons the government claims to have been co-conspirators during the course of the alleged

conspiracy, regardless of whether they have been indicted or previously have pled guilty and

regardless of whether they will be called as trial witnesses; and (3) the approximate date of any

conversations between any of the 16 remaining defendants and any purported co-conspirators

that preceded September 11, 2009. See United States v. Brodie, 326 F. Supp. 2d 83, 91 (D.D.C.

2004); United States v. Murgas, 967 F. Supp. at 702; see also United States v. Ramirez,

54 F. Supp. 2d at 30.10

        10
                In Ramirez, the government conceded that the only evidence it had with respect to
two of the seven defendants was a single attempted sale of a small amount of narcotics at the tail
end of a year-long conspiracy involving kilograms of narcotics. United States v. Ramirez,
54 F. Supp. 2d at 30. It further conceded that it may have had no evidence of when they joined
the conspiracy. Id. In those circumstances, the Court ordered the government to provide the
defendants with a bill of particulars “setting forth the names of all persons the government would
claim at trial were co-conspirators (whether or not they [would] be called as trial witnesses), the
approximate dates and locations of any meetings or conversations not already identified in the
indictment in which each defendant allegedly participated, and the approximate date on which
each defendant allegedly joined the conspiracy.” Id.

                                                   12
                 For the foregoing reasons, it is hereby

                 ORDERED that, by May 20, 2011, counsel for Zelalem A. Tarekejn shall file a

notice with the Court stating whether he joins the motions for severance or opts out of those

motions; it is

                 FURTHER ORDERED that, by May 27, 2011, counsel for the government shall

deliver to the Court for inspection any defendant’s statement — including statements of

defendants who already have pled guilty — that the government intends to use as evidence at

trial; unless the government proffers a good reason not to do so, it also shall provide the

statements to defendants’ counsel; it is

                 FURTHER ORDERED that, by May 27, 2011, counsel for the government shall

deliver to the Court and to defendants’ counsel all co-conspirator statements that it intends to use

as evidence at trial; it is

                 FURTHER ORDERED that, by May 27, 2011, counsel for the government shall

file a statement indicating the status of each of the defendants’ pending discovery requests that

shall address at least the following:

                 (1)     What the government has done to comply with the defendants’ various

requests;

                 (2)     What the government will do to comply and by what dates; and

                 (3)     Which discovery requests are, in the government’s view, still outstanding

and which the government still opposes; it is

                 FURTHER ORDERED that the motion for a bill of particulars [Dkt. No. 540] is

GRANTED in part and DENIED in part; and it is


                                                  13
               FURTHER ORDERED that, by May 27, 2011, the government shall provide the

following particulars:

               (1)       A description of any overt act taken by each of the 16 remaining

defendants prior to September 11, September 18, or September 20, 2009, respectively;

               (2)       The identities of all persons the government claims to have been

co-conspirators during the course of the alleged conspiracy, regardless of whether such

individuals have been indicted or previously have pled guilty and regardless of whether such

individuals will be called as trial witnesses;

               (3)       The approximate date of any conversations between any of the 16

remaining defendants and any purported co-conspirators that preceded September 11, 2009.

               SO ORDERED.




                                                       /s/
                                                      PAUL L. FRIEDMAN
DATE: May 11, 2011                                    United States District Judge




                                                 14